DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This communication is in response to applicant’s filing dated 07/07/2022. Claims 1-11 are canceled. Claims 12 and 22 are amended. Claims 23 and 24 are new claims. Claims 12-24 are currently pending.

Response to Arguments
	Applicant’s remarks/amendments in light of the outstanding rejection under 35 U.S.C. 112 rejections have been fully considered. Applicant has amended claim 22, thereby rendering previous rejections moot.
	Applicant’s remarks/amendments in light of the outstanding rejection under 35 U.S.C. 101 rejection of claim 12 has been fully considered. Applicant has amended claim 12, thereby rendering previous rejection moot.
	Applicant’s remarks/amendments in light of the outstanding rejection under 35 U.S.C. 103 rejection of claim 12 has been fully considered and is unpersuasive.
	With respect the previous 35 U.S.C. 103 rejection of claim 12, Applicant has amended the claim to recite “resampling the particles on the map in response to an indicator relating to the likelihood of the selected particles and to the number of selected particles dropping below a threshold. Applicant like the examiner to reconsider the rejection.
	Examiner respectfully disagrees. As stated in the previous office action, MacGougan teaches resampling the particles; computing a particle filter solution; comparing the particle filter solution with an instantaneous matcher; and calculating a map-match given the particle – See at least ¶6. Calculating relative particle weights, computing a particle filter solution comparing the particle filter solution with an instantaneous matcher and calculating a best map-match given the particles – See at least ¶51. The update step includes calculating the relative particle weights given a new set of measurements and resampling of the particles, the criteria to reach include: if the GPS speed is valid and less than a threshold – See at least ¶108, which is analogous to the claimed resampling the particles on the map in response to an indicator relating to the likelihood of the selected particles and to the number of selected particles dropping below a threshold.
	For at least the above, the previous 35 U.S.C. 103 rejection of claim 12 is maintained.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over Isabella Szottka, DE102013217060 A1, in view of Glenn MacGougan et al., US 20130346423 A1, hereafter referred to as Szottka and MacGougan, respectively.
Regarding claim 12, Szottka discloses a method for estimating a precise position of a vehicle on a map, comprising: 
acquiring at least one geolocated position of the vehicle via a geolocation system (Determining the absolute geographical position of the vehicle via in particular satellite navigation receivers such as GPS receivers, GLONASS receivers or Galileo receivers, i.e. geolocation system – See at least ¶16); 
pre-positioning the vehicle on the map, at the geolocated position of the vehicle (Determining the orientation of the vehicle at the second point in time on a digitial map, i.e. pre-positioning the vehicle on the map. Determining the candidate orientation, namely the orientation of the roadway or a portion of the roadway in the map on which the respective candidate position is located.  A further criterion is thus introduced into the evaluation of the candidate positions, namely the alignment of the vehicle and the candidate position. The orientation of the candidate position is determined using the digital map – See at least ¶17); and 
particle filtering in which possible positions of the vehicle, called particles, are processed so as to determine the precise position of the vehicle on the map, wherein the particle filtering comprises (Absolute position of the vehicle is determined using the position determination means, S1. The position in the digital map that comes closest to this position is then determined. This position in the digital map is multiplied so that a first number of candidate positions (also called particles) is reached – See at least ¶30).
Szottka fails to explicitly disclose distributing particles on the map as a function of the geolocated position of the vehicle on the map, and then updating the particles on the map, calculating a likelihood of each particle based at least on data from the map, selecting a limited set of particles, and resampling the particles on the map when an indicator relating to the likelihood of the selected particles and to the number of selected particles drops below a threshold.
However, MacGougan teaches:
distributing particles on the map as a function of the geolocated position of the vehicle on the map, and then updating the particles on the map (Process can begin by performing particle seeding on a road network surrounding a first set of measurements, propagating, i.e. distributing the particles along the road network and comparing the particle filter solution with an instantaneous matcher and calculating a best map-match given the particles – See at least ¶51. The update step includes calculating the relative particle weights given a new set of measurements and resampling of the particles – See at least ¶70),
calculating a likelihood of each particle based at least on data from the map (Calculating relative particle weights; resampling the particles; computing a particle filter solution; comparing the particle filter solution with an instantaneous matcher; and calculating a map-match given the particle – See at least ¶6.  Calculating relative particle weights, computing a particle filter solution comparing the particle filter solution with an instantaneous matcher and calculating a best map-match given the particles – See at least ¶51)
selecting a limited set of particles (Selection of particles – See at least ¶63), and 
resampling the particles on the map when an indicator relating to the likelihood of the selected particles and to the number of selected particles drops below a threshold (The update step includes calculating the relative particle weights given a new set of measurements and resampling of the particles, the criteria to reach include:, if the GPS speed is valid and less than a threshold – See at least ¶108).
Szottka discloses determining accurate position of a vehicle. MacGougan teaches determining location a direction of travel for a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Szottka and include the feature of distributing particles on the map as a function of the geolocated position of the vehicle on the map, and then updating the particles on the map, calculating a likelihood of each particle based at least on data from the map, selecting a limited set of particles, and resampling the particles on the map when an indicator relating to the likelihood of the selected particles and to the number of selected particles drops below a threshold, as taught by MacGougan, to accurately determine the positioning of a vehicle on a roadway.


Regarding claim 13, Szottka fails to explicitly disclose wherein the likelihood of each particle is calculated as a function only of data from the map.
However, MacGougan teaches wherein the likelihood of each particle is calculated as a function only of data from the map (Computing a particle filter solution; comparing the particle filter solution with an instantaneous matcher; and calculating a map-match given the particles – See at least ¶6).
Szottka discloses determining accurate position of a vehicle. MacGougan teaches determining location a direction of travel for a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Szottka and include the feature of wherein the likelihood of each particle is calculated as a function only of data from the map, as taught by MacGougan, to accurately determine the positioning of a vehicle on a roadway.

Regarding claim 14, Szottka fails to explicitly disclose wherein the likelihood of each particle is calculated as a function of data from sensors allowing the vehicle to perceive its surroundings, on the condition that these data are deemed to be reliable.
However, MacGougan teaches wherein the likelihood of each particle is calculated as a function of data from sensors allowing the vehicle to perceive its surroundings, on the condition that these data are deemed to be reliable (Performing particle seeding on a road network surrounding a set of measurements – See at least ¶6. process can begin by performing particle seeding on a road network surrounding a first set of measurements – See at least ¶51. Sensors, devices, and subsystems can be coupled to peripherals interface to facilitate multiple functionalities. For example, motion sensor, light sensor, and proximity sensor can be coupled to peripherals interface to facilitate orientation, lighting, and proximity functions of the device – See at least ¶106).
Szottka discloses determining accurate position of a vehicle. MacGougan teaches determining location a direction of travel for a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Szottka and include the feature of wherein the likelihood of each particle is calculated as a function of data from sensors allowing the vehicle to perceive its surroundings, on the condition that these data are deemed to be reliable, as taught by MacGougan, to accurately determine the positioning of a vehicle on a roadway.

Regarding claim 15, Szottka discloses wherein the particle filtering includes choosing the precise position from among the limited set of selected particles as a function of the likelihood of each particle (In the typical application when running a particle filter, recognized lane markings are taken into account when evaluating the particles, ie the candidate positions. In this way, the standard of evaluation usually used for particle filters is expanded to include evaluations of the lane markings. Due to the additional information source of the lane markings, a more robust lane-precise positioning is possible – See at least ¶7).

Regarding claim 16, Szottka discloses wherein, with the map storing data relating to road sections, the likelihood of each particle is calculated as a function of the position of the closest road section with respect to the particle (The weighting component relates to the detected lane markings. The vehicle's camera and the electronic computing means recognize the lane markings closest to the left and right of the vehicle and their type. A distinction is made between “continuous” and “dashed” as types, as well as “unknown” if the marking cannot be determined as “continuous” or “dashed”. An assignment in the form of a table is also stored in the vehicle, in particular in the electronic computing means, with the aid of which the evaluation component is determined – See at least ¶35).

Regarding claim 17, Szottka fails to explicitly disclose wherein the distributing particles on the map includes distributing the particles in a disk centered on the geolocated position of the vehicle.
However, MacGougan teaches wherein the distributing particles on the map includes distributing the particles in a disk centered on the geolocated position of the vehicle (Roads can be represented in a map database by a vector along the centerline of the road. Given an estimated position input (e.g., GPS data), we want to evaluate candidate road points given the input and road width information – See at least ¶131).
Szottka discloses determining accurate position of a vehicle. MacGougan teaches determining location a direction of travel for a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Szottka and include the feature of wherein the distributing particles on the map includes distributing the particles in a disk centered on the geolocated position of the vehicle, as taught by MacGougan, to accurately determine the positioning of a vehicle on a roadway.

Regarding claim 18, Szottka fails to explicitly disclose wherein a radius of the disk is determined as a function of a horizontal protection level assigned to the geolocated position of the vehicle.
However, MacGougan teaches wherein a radius of the disk is determined as a function of a horizontal protection level assigned to the geolocated position of the vehicle (A GPS statistical confidence region for position estimates have an associated statistical confidence region in two dimensions – See at least ¶30. In the event that only horizontal distance is available from the GPS receiver – See at least ¶35).
Szottka discloses determining accurate position of a vehicle. MacGougan teaches determining location a direction of travel for a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Szottka and include the feature of wherein a radius of the disk is determined as a function of a horizontal protection level assigned to the geolocated position of the vehicle, as taught by MacGougan, to accurately determine the positioning of a vehicle on a roadway.

Regarding claim 19, Szottka fails to explicitly disclose wherein the selecting includes selecting the particles as a function of a distance between them and the geolocated position of the vehicle.
However, MacGougan teaches wherein the selecting includes selecting the particles as a function of a distance between them and the geolocated position of the vehicle (Compute the mean distance and the variance of the particles along the road link. Compute the position associated with the mean distance along the road link – See at least ¶85).
Szottka discloses determining accurate position of a vehicle. MacGougan teaches determining location a direction of travel for a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Szottka and include the feature of wherein the selecting includes selecting the particles as a function of a distance between them and the geolocated position of the vehicle, as taught by MacGougan, to accurately determine the positioning of a vehicle on a roadway.

Regarding claim 20, Szottka fails to explicitly disclose wherein the updating includes moving the particles on the map as a function only of information relating to dynamics of the vehicle.
However, MacGougan teaches wherein the updating includes moving the particles on the map as a function only of information relating to dynamics of the vehicle (The update step includes calculating the relative particle weights given a new set of measurements and resampling of the particles, the criteria to reach include – See at least ¶108).
Szottka discloses determining accurate position of a vehicle. MacGougan teaches determining location a direction of travel for a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Szottka and include the feature of wherein the updating includes moving the particles on the map as a function only of information relating to dynamics of the vehicle, as taught by MacGougan, to accurately determine the positioning of a vehicle on a roadway.

Regarding claim 21, Szottka fails to explicitly disclose wherein the resampling includes resampling the particles using a low-variance technique.
However, MacGougan teaches wherein the resampling includes resampling the particles using a low-variance technique (Variance is a function of the magnitude of the GPS velocity – See at least ¶42. Resampling of the particles, the criteria to reach include:, if the GPS speed is valid and less than a threshold – See at least ¶108).
Szottka discloses determining accurate position of a vehicle. MacGougan teaches determining location a direction of travel for a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Szottka and include the feature of wherein the resampling includes resampling the particles using a low-variance technique, as taught by MacGougan, to accurately determine the positioning of a vehicle on a roadway.

Regarding claim 22, Szottka discloses a vehicle comprising: 
means for storing a map (Storing for a map – See at least ¶35); 
a geolocation system (Determining the absolute geographical position of the vehicle via in particular satellite navigation receivers such as GPS receivers, GLONASS receivers or Galileo receivers, i.e. geolocation system – See at least ¶16); and 
a computer configured to pre-position the vehicle on the map, wherein the computer is configured to: (Computer – See at least ¶5) 
acquire at least one geolocated position of the vehicle via the geolocation system (Determining the absolute geographical position of the vehicle via in particular satellite navigation receivers such as GPS receivers, GLONASS receivers or Galileo receivers, i.e. geolocation system – See at least ¶16); 
pre-position the vehicle on the map, at the geolocated position of the vehicle (Determining the orientation of the vehicle at the second point in time on a digitial map, i.e. pre-positioning the vehicle on the map. Determining the candidate orientation, namely the orientation of the roadway or a portion of the roadway in the map on which the respective candidate position is located.  A further criterion is thus introduced into the evaluation of the candidate positions, namely the alignment of the vehicle and the candidate position. The orientation of the candidate position is determined using the digital map – See at least ¶17); and 
particle filter in which possible positions of the vehicle, called particles, are processed so as to determine the precise position of the vehicle on the map, wherein the particle filtering comprises (Absolute position of the vehicle is determined using the position determination means, S1. The position in the digital map that comes closest to this position is then determined. This position in the digital map is multiplied so that a first number of candidate positions (also called particles) is reached – See at least ¶30).

 
Szottka fails to explicitly disclose distributing particles on the map as a function of the geolocated position of the vehicle on the map, and then updating the particles on the map, calculating a likelihood of each particle based at least on data from the map, selecting a limited set of particles, and resampling the particles on the map when an indicator relating to the likelihood of the selected particles and to the number of selected particles drops below a threshold.
However, MacGougan teaches:
distributing particles on the map as a function of the geolocated position of the vehicle on the map, and then updating the particles on the map (Process can begin by performing particle seeding on a road network surrounding a first set of measurements, propagating, i.e. distributing the particles along the road network and comparing the particle filter solution with an instantaneous matcher and calculating a best map-match given the particles – See at least ¶51. The update step includes calculating the relative particle weights given a new set of measurements and resampling of the particles – See at least ¶70),
calculating a likelihood of each particle based at least on data from the map (Calculating relative particle weights; resampling the particles; computing a particle filter solution; comparing the particle filter solution with an instantaneous matcher; and calculating a map-match given the particle – See at least ¶6.  Calculating relative particle weights, computing a particle filter solution comparing the particle filter solution with an instantaneous matcher and calculating a best map-match given the particles – See at least ¶51)
selecting a limited set of particles (Selection of particles – See at least ¶63), and 
resampling the particles on the map when an indicator relating to the likelihood of the selected particles and to the number of selected particles drops below a threshold (The update step includes calculating the relative particle weights given a new set of measurements and resampling of the particles, the criteria to reach include:, if the GPS speed is valid and less than a threshold – See at least ¶108).
Szottka discloses determining accurate position of a vehicle. MacGougan teaches determining location a direction of travel for a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Szottka and include the feature of distributing particles on the map as a function of the geolocated position of the vehicle on the map, and then updating the particles on the map, calculating a likelihood of each particle based at least on data from the map, selecting a limited set of particles, and resampling the particles on the map when an indicator relating to the likelihood of the selected particles and to the number of selected particles drops below a threshold, as taught by MacGougan, to accurately determine the positioning of a vehicle on a roadway.

	Regarding claim 23, Szottka fails to explicitly disclose when the indicator is not below the threshold, the resampling is not performed. 
However, MacGougan teaches when the indicator is not below the threshold, the resampling is not performed (resampling the particles; computing a particle filter solution; comparing the particle filter solution with an instantaneous matcher; and calculating a map-match given the particle – See at least ¶6. The update step includes calculating the relative particle weights given a new set of measurements and resampling of the particles, the criteria to reach include:, if the GPS speed is valid and less than a threshold – See at least ¶108).
Szottka discloses determining accurate position of a vehicle. MacGougan teaches determining location a direction of travel for a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Szottka and include the feature of when the indicator is not below the threshold, the resampling is not performed, as taught by MacGougan, to accurately determine the positioning of a vehicle on a roadway.

Regarding claim 24, Szottka fails to explicitly disclose wherein the threshold is stored in a read-only memory of the computer.
However, MacGougan teaches wherein the threshold is stored in a read-only memory of the computer (Generally, a processor will receive instructions and data from a read-only memory or a random access memory or both. The essential elements of a computer are a processor for executing instructions and one or more memories for storing instructions and data – See at least ¶160).
Szottka discloses determining accurate position of a vehicle. MacGougan teaches determining location a direction of travel for a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Szottka and include the feature of wherein the threshold is stored in a read-only memory of the computer, as taught by MacGougan, to accurately determine the positioning of a vehicle on a roadway.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M.K./Examiner, Art Unit 3662                                                                                                                                                                                                        
/IG T AN/Primary Examiner, Art Unit 3662